Borden, J.,
with whom Covello, J., joins, concurring. I agree with the result reached by the majority opinion, but I disagree with its analysis. I believe that the opinion relies on an analysis that is much more simple than the case requires and that is not supported by the cases upon which it relies.
The entire basis of the lack of manifest necessity, as I read the majority opinion, is that the trial court was made aware of the fact of dual representation by Williams before the jury was sworn. The only authority offered by the opinion for this basis is the following: “ ‘Manifest necessity’ by definition requires an element of surprise; that is, the reason for the declaration of a mistrial arises or becomes known to the court only after the jury has been sworn and jeopardy has attached. See, e.g., Arizona v. Washington, [434 U.S. 497, 98 S. Ct. 824, 54 L. Ed. 2d 717 (1978)] (court declared mistrial due to improper and prejudicial comment of defense counsel during opening statement); *418Cherry v. Director, State Board of Corrections, 635 F.2d 414 (5th Cir.), cert. denied, 454 U.S. 840, 102 S. Ct. 150, 70 L. Ed. 2d 124 (1981) (court excused juror and declared mistrial after learning that juror’s mother had died).” (Emphasis in majority opinion.)
Neither of these cases, however, nor any other case that I have read in this area, stands for the proposition that there is no manifest necessity unless the reason for the mistrial arises or becomes known to the trial court after jeopardy has attached. Of course, in both Cherry v. Director, State Board of Corrections, supra, and Arizona v. Washington, supra, the mistrial was declared after jeopardy had attached, and in both cases that was when the reason for the mistrial arose and became known to the judge. That is the usual scenario, because ordinarily the two predicates—the reason for mistrial and the declaration of a mistrial—occur more or less at the same time. But I fail to see how that means that where, as here, the information is made known to the trial judge before the jury is sworn, but neither the state, the defendant nor the court fully appreciates its significance at that time, somehow the court is later precluded, ipso facto, from later declaring a mistrial based on that reason if, at the later time, manifest necessity in fact does exist. Yet, despite the purported disclaimer in footnote 9 of the majority opinion, that is precisely what the majority opinion in this case says.
I agree that the fact that the dual representation problem was brought to the attention of the trial court, albeit indirectly, before the jury was sworn may be relevant to whether there was manifest necessity for a later mistrial. It seems to me, however, that using the timing of the disclosure as the sole basis of the decision, particularly here where that disclosure was made in the *419course of a hearing on a motion to quash a subpeona that had nothing to do with dismissal or double jeopardy, is unprecedented and unwise.
I believe, therefore, that a more detailed analysis is required, one that employs the appropriate standards for determining whether manifest necessity existed in this case. Neither those standards nor how they are to be applied is very clear from the case law. Some of them are as follows.
The state has the burden of establishing manifest necessity, which does not mean an absolute or literal necessity for a mistrial but only a “high degree” of necessity. Arizona v. Washington, supra, 506. We give a great deal of deference to the trial judge’s decision. Id., 514. The ultimate issue is whether the trial judge exercised sound discretion. Id. Implicit in the decision is the requirement that the trial judge considered the available alternatives to a mistrial. Cherry v. Director, State Board of Corrections, supra, 418; see also State v. Van Sant, 198 Conn. 369, 381, 503 A.2d 557 (1986) (trial court realistically considered alternatives to mistrial). A trial judge has acted with sound discretion in rejecting alternatives to a mistrial if reasonable trial judges could differ about the proper disposition, even if the mistrial was not strictly necessary. Id., 381 n.10. If the record indicates that the trial judge acted erratically or precipitously, his determination will not be upheld. Grandberry v. Bonner, 653 F.2d 1010 (5th Cir. 1981). These are just some of the applicable standards; other cases reinforce one or more of these factors, depending on the facts of the case.
Applying these factors, I conclude that this is a very close case. A good argument can be made for affirmance here: the trial court’s action is entitled to great deference; arguably, reasonable trial judges could *420differ—in fact, not one but two trial judges, Judge Cretella and Judge Damiani both agreed on the necessity for a mistrial; the reason for the mistrial was based on the conduct of the defendant’s counsel in undertaking to represent a state’s witness; and the judge did not act erratically or precipitously—he took a recess, heard argument, and presumably considered the alternatives, which he felt were unsatisfactory because of what he perceived as a conflict of interest.
Nonetheless, I conclude that there was an abuse of discretion in this case. First, it seems to me that the whole discussion of a conflict of interest was beside the point. There was no conflict of interest, in the sense of divided loyalties, by Williams representing both the defendant and Mumford, where, as represented to the court by Williams, Mumford was going to exercise her privilege not to testify. If anything, both Mumford’s interest and the defendant’s interest were the same at that point. There would only have been a conflict of interest if Mumford were to have testified, or there arose some inducement to her to testify that would have benefited her and not the defendant. But the record discloses nothing like that. In any event, clearly such a conflict was waivable by the defendant and by Mumford, pursuant to a proper canvass and hearing.
What was really at issue, then, was not an actual or potential conflict of interest in its ordinary sense, but the fact that Williams, by representing a state’s witness and advising her to exercise her privilege, was interfering with the state’s proof. I agree that the trial court was perfectly correct in not letting that happen, but the easily available remedy was simply to disqualify Williams from representing Mumford, rather than to abort the entire trial. Even then, if Mumford elected to stand on her privilege and not testify, there *421would have been no conflict of interest, because Williams would not have had to cross-examine her. And if she changed her mind and did testify, at that point it would have been up to the defendant whether to waive any conflict in keeping Williams as his attorney.
Furthermore, neither the state nor the defendant wanted a mistrial, and both suggested alternatives to the trial court—the state, to disqualify Williams from representing Mumford, and the defendant, to hold a “conflict waiver” hearing, which Williams represented would yield a waiver by both the defendant and Mumford. In addition, the state knew before the jury was sworn that Williams represented one of its witnesses, and took no action to forestall the attachment of jeopardy. Since the state has the burden of establishing manifest necessity, it should bear whatever fault there may be for not warning the trial court about the problem of jeopardy before it attached.
Moreover, the problem surfaced before the jury was sworn, but was not acted upon until the third day of trial. Thus, the defendant was required to undergo three days of unnecessary trial expense and anxiety.
Finally, the state has the burden to establish a high degree of necessity for the mistrial. Under all of the circumstances, I do not think that high degree of necessity was established here.
I therefore concur in the result reached by the majority.